Concurring Opinion by
Mr. Justice Roberts:
I agree that the judgments of the court below should be affirmed, but I believe that additional discussion of the jury charge is appropriate.
The court below charged that the tires in question were within the coverage of the bond if at the time of the sale and delivery Walters “reasonably and in good faith expected that they would be substantially used up on the job . . . .” This charge required the jury to utilize an objective test in determining the coverage of the bond. Although Walter’s belief, of course, had to be in good faith, it also had to be reasonable, and thus the mere fact that Walters actually believed that the tires would be used up during the job would not suffice. Thus Walters could not prevail simply by testifying that he believed that the tires would be consumed during the job; it was still for the jury to decide whether that belief was a reasonable one. Just *244as it utilizes a “reasonable man” test in a negligence case, the jury here was to decide whether the objective, fictional, reasonable man — not Walters himself — could in good faith have believed that the tires would be consumed on this job.
What prompts my concern is the fear that the jury could become confused and believe that the controlling test is the mental state of the seller involved. While I agree that the charge given here was legally sound, and while I see no indication of confusion or prejudice in this case, I believe it might be wiser for trial courts to phrase the charge to read “if a reasonable person would believe” rather than “if Walters would reasonably believe.” The requirement of good faith goes, of course, to the mental state of the party himself, but it would seem wise to make sure that the jury understands that the standard of reasonableness does not.
Mr. Justice Pomeroy joins in this concurring opinion.